OPINION OF THE COURT
Per Curiam.
*259On November 3, 2004, the respondent appeared with counsel before the Honorable Richard A. LaPera, in the County Court, Nassau County, and entered a plea of guilty to one count of insurance fraud in the fourth degree, a class E felony (Penal Law § 176.15). On September 30, 2005, the respondent was sentenced to five years probation and ordered to pay restitution in the sum of $38,000 and a fine of $1,000.
Judiciary Law § 90 (4) mandates that an attorney’s name be stricken from the roll of attorneys upon his or her conviction of a New York State felony. Accordingly, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Luciano, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Edward Lawrence Abrams, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Edward Lawrence Abrams, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Edward Lawrence Abrams, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Edward Lawrence Abrams, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).